                      VMTED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA              :     Hon. William H. Walls

             v.                       :     Crim. No. 19-273

JASMINE VACA

                       ORDER FOR CONTINUANCE

      This matter having come before the Court on the joint application of Craig

Carpenito, United States Attorney for the District of New Jersey (by Perry Farhat,

Special Assistant United States Attorney) and defendant Jasmine Vaca,

(represented by Linwood Jones, Esq.) for an order granting a continuance of the

proceedings in the above-captioned matter; and the defendant being aware that

he has the right to have this matter brought to thai within 70 days of the date of

his appearance before a judicial officer of this court pursuant to 18 U.S.C.     §
3161(c)(1); and the defendant having consented to the continuance and waived

such right, and this being the first request for a continuance in this matter, and

for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:,

             (1)   Taking into account the exercise of diligence, the facts of this

case require that defense counsel and the United States be permitted a

reasonable amount of additional time for effective preparation in this matter;

             (2)   Plea negotiations are anticipated, and both the United States

and the defendant desire additional time to negotiate a plea agreement, which

would render any subsequent trial of this matter unnecessary;
            (3)    The defendant has       consented to the above-referenced

continuance; and

            (4)    The granting of a continuance will likely conserve judicial

resources; and

            (5)    As a result of the foregoing, pursuant to 1$ U.S.C.         §
3 161(h)(7), the ends of justice served by granting the continuance outweigh the

best interest of the public and the Defendant in a speedy trial.

            IT IS, therefore, on this) day of June, 2019 ORDERED that:

      (1)   This action is continued under the Speedy Trial Act from the date

this Order is signed through and including July 30, 2019; and

      (2)   The period from the date this Order is signed through and including

July 30, 2019 shall be excludable in computing time under the Speedy Thai Act

of 1974.




                               THE                            H. WALLS
                               United States          Judge



Consented and Agreed to by:


s/Perry Farhat

Perry Farhat
$    ial Assistant U.S. Attorney



Linwood Jones, Esq.
Counsel for Jasmine Vaca
